                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


MICHAEL RICHARDSON,                  )               3:18-cv-00339-MMD-WGC
                                     )
                        Plaintiff,   )               MINUTES OF THE COURT
        vs.                          )
                                     )               March 16, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Extension of Time to Complete Discovery (ECF
No. 23). Plaintiff requests a ninety (90) day extension to complete discovery.

        Plaintiff’s Motion for Extension of Time to Complete Discovery (ECF No. 23) is DENIED
without prejudice. However, the existing scheduling order deadlines (ECF No. 18) are VACATED
to be re-set once Defendant Aranas has filed his Answer to Plaintiff’s Second Amended Complaint.

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:        /s/______________________
                                                   Deputy Clerk
